Citation Nr: 1608568	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hearing loss and tinnitus due to noise exposure during service.  The Board finds that further development is required prior to adjudicating the Veteran's claims.

As an initial matter, during the November 2015 Board hearing, the Veteran indicated that he underwent a private examination and hearing test the day before the hearing, which would have been November 12, 2015.  The Veteran reported that the examiner indicated hearing aids were required.  A review of the file does not reflect this private report is of record.  As this record is potentially probative, it must be obtained.

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2015).

The Veteran attended an August 2013 VA audiological examination, which showed a clinical examination of the Veteran's pure tone thresholds in his right ear to be 15, 20, 25, 45 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  In the Veteran's left ear, his pure tone thresholds were 20, 20, 30, 40 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  The August 2013 VA audiological examination establishes current bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  The examiner also indicated that the Veteran had tinnitus.

The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was in Field Artillery Operations and Intelligence.  At the November 2015 Board hearing, the Veteran indicated that he underwent grenade training in boot camp.  He further stated that while serving in the Republic of Vietnam, he was exposed to constant noise from 155 artillery, which were described as big guns, three or four feet tall.  He indicated he was close enough to the firing to feel the concussive effects, and that the firing continued all day and night.  He also reported that he never wore hearing protection.  Since the Veteran's MOS constantly exposed him to loud noise from artillery firing, and he never wore hearing protection, the Board evidence establishes the occurrence of the in-service injury.  The third nexus element of service connection, however, has not presently been met and further development is required.

In the August 2013 VA examination report, the examiner concluded the hearing loss and tinnitus conditions are not related to service, but instead are due to the combined effects of multiple factors incurred after service.  He stated age related presbycusis; occupational noise exposure; and several other outer and middle ear problems would be common etiologies for hearing loss.  He further stated a military enlistment audiogram was not performed on the Veteran and the separation audiogram was normal, without any indication of any significant auditory threshold shifts occurring in service.

The Board finds that the August 2013 VA examination opinion is insufficient to resolve the claims for service connection.  The examiner failed to discuss the Veteran's military service and constant exposure to noise from artillery firing during service.  The examiner indicated the Veteran's hearing loss and tinnitus are related to factors incurred after service, however he did not adequately specify why the conditions are not related to the in-service noise exposure.  On remand, the Veteran must be afforded a new VA examination to determine the nature and etiology of his current hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA for any private provider that has treated his hearing loss and tinnitus conditions.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's hearing loss and tinnitus conditions.  Specifically, the private record from November 2015 should be identified and requested.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claims file must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus had its onset during, or is otherwise related to, the Veteran's active service, including exposure to loud noise in an artillery unit.

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached.  The examiner must specifically acknowledge and discuss the lay evidence of record, including the Veteran's and representative's statements.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

